NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



JOSE ANTONIO PEREZ,
                                                Civil Action No.       16-4767(MCA)
              Petitioner,

       V.                                              OPINION


STEVEN D’ILIO and
THE A:TCRNEY GENERA: OF TEE
STA:E OF NEW JERSEY,

                     Respcndents.



MADELINE COX ARLEO,            District Judge

I.     INTRODUCTION

       This matter has been opened to the Court by the pro                   se


Petition pursuant         to 28    U.S.C.   § 2254    (FCF No.   1   (“Petition”))


of    Jose Antonio      Perez    (“Petitioner”)   .   For the    reasons explained


below,      the Court will deny the         Petition with prejudice and will

deny a certificate of appealability.

II.     FACTUAL BACKGROUND         & PROCEDURAL HISTORY

       A. Factual Background

        After extensive review of the           sizeable record from which


this case arises,         and to give context to this Opinion,             the Court


will    summarize briefly the         facts pertinent to the analysis

herein.      In doing    so,    the Court relies upon the         state courts’
fact recitations.1 See State v.           Perez,       No.   A—4031-12T1,     2014 WL

5431323,   at *1    (N.J.   Super.    Ct. App.       Div.    Oct.   25,   2014);     ECF

No.   10—11 at 4.

       Petitioner and nine co-defendants were members of a gang

known as the Latin Kings.           Co-defendant Michael Rornero held a

Latin Kings meeting at his Jersey City home on June 29,                            1998.

The prior day,      a drive—by shooting at Romero’s aoartment compex

had occurred,      presumably in retaliation for a June 28,                   1998

street fight.      Romero believed he was the drive—by’s intended

target.    He wanted Latin Kings to retaliate by Kidnapping and

killing those responsible.            (ECE No.      10-7 at 10—11.)        On June 29,

Latin Kings gang members picked up Omar 4. Morante                        (“Omar W.”)

Juan Cortes     (“Cortes”)   ,    and Omar D. Morante           (“Omar D.”)    .    (Id.   at

11—12.)    Jimmy Cabrera         (“Cabrera”)       also attended the meeting at

Romero’s house.      (Id.   at 12j2




1 Pursuant to 28 U.S.C. § 2254(e) (1), “iJn a proceeding
instituted by an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State court, a
determination of a factual issue made by a State court shall be
presumed to be oorreot.   The applicant shall have the burden of
rebutting the presumption of correctness by clear and convincing
evidence.”

2 The Appellate Division’s opinion during direct appeal does not
specify whether Omar D., Omar W., Cabrera, and Cortes were
members of  atin Kings or were members of a rival gang. The
court’s opinion (ECF No. 10—7 at 11—12) suggests they were a
“special problem” to Latin Kings. This raises the possibility
that they may have been members of Latin Kings, causing internal
                                               2
        After the meeting,          David V.artinez drove Edwin Rivera’s

Bronco,    with Rivera,          Miguel Torres,          Juan Cortes   (“Cortes”)    ,    and

Omar W.    Morante       (“Ornar Wi’)       as passengers.       Luis Nanso drove his

car,    with Michael Romero,          Omar 0.          Morante   (“Omar 0/’)     (Omar is

twin brother)),          and Petitioner as passengers.               Juan DeJesus drove

Jesus Rodriguez’s vehicle,              with Jesus Rodriguez,           Luis xodriguez,

Edwin Diaz,      Jimmy Cabrera,         and Sfand Rajabzaden as passengers.

The group headed to Branch Brook Park in Newark.                         (Id.   at 12-13.)


        While they were stopped at a tollbooth,                     Omar W.     received

permission to leave the car to use the bathroom.                        Instead,     he

went to a nearby Turnpike office,                      asked someone to call the

State Police,       and escaped.        Cortes was subsequently released.                  Co

defendants concluded it was too risky to kill Cortes because he

had been seen by toll collectors with some of them during the

stop.     (Id.   at 9,    15.)     Omar D.       and Cabrera were taken to Branch

Brook Park,       where they were strangled to death and left lying

face down in the water.              (Id.    at 9.)

        B. Procedural History

        Following the        (I)    kidnappings of Omar 0.,            Omar W.,    Cortes,

and Cabrera;       and    (2) murders of Omar W.             and Cabrera,       ten co




strife to that organization    such as the drive—by at Romero’s
                                            —-




apartment. Their precise gang affiliation is unclear from the
record, but it is not dispositive of any of the issues in this
Opinion. They were all targeted victims of the crimes giving
rise to the instant matter, no matter their affiliation.
                                                   3
defendants were charged with:               four courts of second—degree

conspiracy to commit kidnapping;                four counts of first—degree

kidnapping;          four counts of second-degree conspiracy to commit

murder;     two counts of murder;           two counts of felony murder;                           and

two counts of attempted murder.                (ECE No.       10—li at 4;           Perez,          2014

WL 5431323,          at *1;   ECF NO.     10—11 at 4;    ECF No.       lu—I.)


      Six of the ten co-defendants pled guilty.                        Perez,           2014 WL

5431323,        at *1.

      Petitioner and three others were tried before a jury

between January 24 and March 17,                2000.     (ECF Nos.      10—24           —       11—25.)

      Petitioner was acquitted of:                  kidnapping of Cortes                 (count

sixteen)    ;       mcraers of Cabrera and Omar 0.            (counts nine and five)

and attempted murder of Omar W.                and Cortes       (counts fourteen arid

eighteen)       .    Petitioner was convicted of:         conspiracy to murder

Omar 0.,        Cabrera,      Omar W.,    and Cortes    (counts one,       six,              eleven,

and fifteen,           respectively);      kidnapping of Omar D.,          Cabrera,                 and

Omar W.         (counts two,     seven,    and twelve,     respectively)            ;    criminal

restraint of Cortes             (a lesser—included offense of count

sixteen)    ;       second—degree conspiracy to murder Omar D.                  ,       Cabrera,

•Dmar W.,       and Cortes      (counts three,       eight,    thirteen,        and

seventeen,           respectively)   ;   murder of Omar D.        (court four)               ;    and

felony murders of Omar D.                and Cabrera     (counts five and ten)

 (ECE’ Nos.         10—11 at 5 and 10—2;      ECF No.     10—1.)

      Petitioner was sentenced on April 5,                     2000.     (ECF No.                11-26.)


                                                4
He received:         two consecutive forty—year sentences for the first—

degree murder and felony murder convictions                           (counts four and

ten)   ,   with an eighty—five percent period of parOle

ineligibility;          two concurrent thirty—year sentences for

kidnapping          (counts two and twelve),               eighty—five percent without

parole;       and three concurrent twenty—year sentences                      f0r


counts of conspiracy to murder and conspiracy to kidnap                               (counts

thirteen,       fifteen,       and seventeen)        ,    with ten years of parole

ineligibility on each.              The remaining convictions merged.                  (Ibid.)

           Romero,   Nanso,      Rodriguez,     and Petitioner filed notices of

appeal on or about September 13,                     2000.       In a March    8,   2005

unreported decision,              the Appellate Division affirmed

Petitioner’s conviction and remanded for resentencing with

respect to application of the No Early Release Act                            (“NER]-\”)

N.J.       Stat. Ann.    § 2C:43—7.2.         (Id.       at 7;   ECF No.   10—7 at 95.)    The

New Jersey Supreme Court denied certification to the foursome on

September 23,          2005.     (ECF NO.   10—li at 7.)

           Petitioner filed his first PCR petition on April 3,                         2006.

(ECE Nos.       10—8,    10—9,     and 10—10.)           He raised the following

issues:       (1)    ineffective assistance of counsel                  (“IAC”)     (ECF No.

10—8 at 8—11;          ECF No.     10—10 at 8—11);           (2)    fair trial deprivation

from the prosecutor’s summation                      (ECF No.      10—8 at 12—13;    ECF No.

10—10 at 12—13);           (3)    due process deprivation from trial court’s

failure to address juror’s prayer meeting and expert testimony
skepticism        (ECE No.     10—10 at 13—14);           (4)    excessive sentence              (id.

at 14—15)   ;     and   (5)   cumulative error          (id.     at 15)         After

evidentiary hearings            (ECF Nos.        11-27,    11-28,       11—29,     and 11—30),

the Honorable Peter V.                Ryan,   J.S.C.,     in an order and lengthy

written opinion dated January 7,                   2013,    denied the PCR petitions

of co-defendants Romero,                Manso,    Rodriguez,        and Petitioner.            (Ec


Nos.   10—11 and 10—12.)

       On or about April 29,              2013,    Petitioner filed a notice of

appeal of PCR denial.             (ECF No.       10-13.)    He raised the following

issues:     (1)    PCR denial should be reversed because trial counsel

did not advise Petitioner of his right to testify;                                and    (2)   PCR

denial violated Petitioner’s right to effective assistance of

counsel.     Perez,      2014 WL 5431323,          at *1.       On October 28,           2014,    the

Appellate Division affirmed Judge Ryan in a written opinion.

(Ibid.)     On May 22,        2015,     the New Jersey Supreme Court denied

certification.          State v.       Perez,    115 A.2d 832           (N.J.    2015)

       On December 9,          2015,     Petitioner filed a second PCR

petition.         (ECF No.    10—18.)     On July 18,           2016,   the state court

denied PCR.         (Ibid.)    Petitioner did not appeal the denial of his

second PCR petition.

       Petitioner executed his § 2254 petition on July 29,                                 2016.

 (ECF No.       1 at 20—21.)      The Clerk’s Office of this Court received

and docketed it on August 4,                  2016.     (ECF 1.)        He raises eight

grounds for relief:             (1)    trial counsel error in denying

                                                  6
Petitioner’s notion for a mistrial with respect to prosecutor’s

improper and prejudicial statements made to the jury during

 summation       (ECF No.        1 at 7);       (2)    juror misunderstanding of

 reasonable doubt,           requiring that Petitioner’s sentence be

vacated     (id.     at 8);       (3)    trial court error in failing to excuse a

 juror who “expressed feelings of tear and canger as a result of

 being followed by certain persons on a lunch break and because

 this was discussed with other jurors”                       (id.   at 9);     (4)   trial

 court error in denying Petitioner’s mction for acquittal at the

 conclusion of the State’s case as to the kidnapping counts of

 the indictment           (id.    at 10);        (5)   Petitioner’s conviction and

 sentence for felony murder should be vacated and dismissed                                  (Id.

 at 10—il)   ;     (6)   erroneous and prejudicial jury instruction on

 felony murder based on failure to instruct on affirmative

 defenses    (Id.        at 11);        (7)   trial court abuse of discretion in

 imposition of consecutive sentences for murder and felony murder

 (Id.   at 11);      and    (8)    excessive sentence based on disparity

 between Petitioner’s and co—defendants’                       sentences.        (Id.   at 12.)

        On October 4,            2017,        Respondents filed an answer            (ECF No.

 9),    to which Petitioner filed a reply.                    (ECF No.       16.)

III.     SThNDAPD OF REVIEW

         Under 28 U.S.C.           § 2254 (a),         the district court “shall

 entertain an application for a writ of habeas corpus                                [o]n behalf

 of a person in custody pursuant to the judgment of a State court

                                                       7
only on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.” A habeas

petitioner has the burden of establishing his entitlement to

relief for each claim presented in his petition.                          See Ha rringt on

v.   Richter,   562 U.S.       86,   98   (2011);      Price v.       Vincent,   538 U.S.

634,   641   (2003)   .    District courts must attorci great deference to

the determinations of the state trial and appellate courts.                             See

Renico v.    Left,        559 U.S.   766,    773     (2010)

       Where state courts have adjudicated a claim on the merits,

the district court shall not grant an application for a writ of

habeas corpus unless the state court adjudication:

              (1) resulted in a decision that was contrary
             to, or involved an unreasonable application
             of, clearly established Federal law, as
             determined by the Supreme Court of the
             United States; or
              (2) resulted in a decision that was based on
             an unreasonable determination of the facts
             in light of the evidence presented in the
             State court proceeding.

28 U.S.C.     § 2254(d)(l)—(2).           See Conover v. Main,               601 F. App’x

112,   114   (3d Cir.       2015)    (citing 28 U.S.C.           § 2254(d)).

       Federal law is “clearly established” for these purposes

where it is clearly expressed in “only the holdings,                             as opposed

to the dicta” of the opinions of the United States Supreme

Court.   See Woods v.         Donald,       135 5.    Ct.     1372,   1376    (2015)

       A decision is “contrary to” a Supreme Court holding within

the meaning of § 2254(d) (1)                if the state court “contradicts the

                                                8
governing law set forth in         [the Supreme Court’sJ          cases” or if it

“confronts a set of facts that are materially indistinguishable

from a decision of th[e Supreme]            Court and nevertheless arrives

at a   [different]    result.” Williams v.           Taylor,   529 U.S.    362,   405-

06   (2000)

       Under § 2254(d) (fl’s “‘unreasonable application’                  clause,   a

federal habeas court may grant the writ if the state court

identifies the correct governing legal principle from th{e

Supreme]      Court’s decisions but unreasonably applies that

principle to the facts of the prisoner’s case.” Williams,                     529

U.S.   at 413. With regard to § 2254(d) (1),             a federal court must

confine its examination to evidence in the record.                  See Cullen v.

Pinholster,      563 U.S.   170,   180—81       (2011)

       Petitioners carry the burden of proof,              and review under §

2254(d)       is limited to the record that was before the state court

that adjudicated the claim on the merits.                See Harrington,      562

U.S.   at 100.     “When reviewing state criminal convictions on

collateral review,        federal judges are required to afford state

courts due respect by overturning their decisions only when

there could be no reasonable dispute that they were wrong.” Id.

at 102—03. where a petitioner challenges an allegedly erroneous

factual determination of the state courts,                 “a determination of a

factual issue made by a State court shall be presumed to be

correct       [and the]   applicant shall have the burden of rebutting

                                            9
the presumption of correctness by clear and convincing

evidence.” 28       u.s.c.    § 2254 (e) (1).

      under these standards,          the relevant state court decision

that is appropriate for federal habeas corpus review is the last

reasoned state court decision.            See Bond v.   Beard,   539 F.3d 256,

289—90    (3d   Cir. 2008)

IV.   ANALYSIS

      A. Ground One:         Prosecutor’s Prejudicial Summation Comments

      Ground One alleges that the trial court erred when it

denied Petitioner’s motion for a mistrial that he filed as to

the prosecutor’s supposedly improper and prejudicial summation

comments.       (ECE No.   1 at 7   (“Mistrial claim”).)    The Mistrial

claim contends that the prosecutor:             unfairly criticized defense

counsel    (“Counsel Criticism Comment”); and improperly referred

to a witness’s courage on the stand             (“Witness Courage Comment”).

       Counsel Criticism Comment:          In summation,   the prosecutor

referred to the summation claim by Romero’s counsel that an

investigator had coached defendant David Martinez to implicate

defendant Charles Byrd by repeatedly referring to his chin and

stroking it       (an allusion to Byrd’s nickname).        (ECF No.    10—7 at

29;   ECE No.     11—19 at 29.)     The prosecutor pointed out that there

was no evidence to support that theory,             stating:

                Counsel yesterday took some liberties.           I’m
                not saying they did it wrong, they’re
                entitled to tell their version of the

                                          10
           evidence, but they said some things that
           were not accurate. They’re allowed to tell
           you what they think the evidence is, but
           what they think the evidence is doesn’t
           count. Vqhat counts is what the witnesses
           said during that period.

           They said several things. I wrote them down.
           During that time, [Romero’s counsel] said
           Lonnie Melendez said the     police officers
                                                 .   .   .


           said, chin, can you help us, chin, my shinny
           chin, chinny chin (demonstrating)     it was          ——




           a wonderful story, it was amusing.  It’s not
           part of the case. There’s no evidence
           anybody says that.

           His job is to challenge the State’s
           evidence. His job is to get his client off,
           but when he makes up something like that,
               somebody [in the jury room] has got to
           say, time out, that’s a statement of a
           defense attorney. He’s not doing anything
           wrong, he’s legally entitled to do that, but
           that’s not your tools.

(ECE No.   11—20 at 15—16.)

     Defense counsel objected.           (ECF No.            11—20 at 53—54.)   The

Honorable Betty J.         Lester,   J.S.C.     did not reject the defense’s

objections outright.         (Judge Lester agreed that the Counsel

Criticism Comment      —    i.e., that defense counsel’s job was “to get

his client off”   ——       was improper.        (ECE No.       10—7 at 30,   32.)

However,   the judge found that,         in context,            it was not so

egregious as to deprive any defendant of a fair trial.                        “The

prosecutor did not disparage defense counsel or attempt to

elevate his own position.”           (Ibid.)     Nevertheless,        she issued

these curative instructions:



                                           11
           Mr. Bogdanski commented it is also a defense
           attorney’s job to get his client off. This
           is not accurate and should not be considered
           by this jury. It is not the job of defense
           counsel to get their clients off. :n other
           words, this remark was improper, it
           represents a misstatement of the defense
           attorney’s position in the trial of a
           criminal case  .   His duty is to see to it
                              .   .



           that the lawful rights and privileges of an
           accused dLC auL lliVnced dnd th0t he is not
           convicted except on legal evidence and due
           process of law. This is the role of defense
           counsel.

           The jury is, therefore, advised they are to
           disregard that comment by Mr. Bogdanski. It
           was an improper comment, and it should play
           no role in your deliberations.

(ECE No.   11-20 at 53—54 and 58—60;        LOF No.   11—21 at 4—17 and

37.)

       Witness Courage Comment:       During summation,    the prosecutor

commented on the “courage and oommitment to human life” that

Juan DeJesus showed when he took the witness stand:

            For him to take the witness stand showed a
            respect for human life, it showed courage.
            He knows firsthand what those men over there
            are capable of. He knows just what they can
            do in the drop of a hat for  atin King
            reasons. You can be ta<en out, but he had
            the courage to come on that witness stand
            and tell us what happened.

            Did you hear any prior record about him?
            Didn’t hear any other bad aots about him.          He
            said, “I made a mistake”        .   .




            He showed courage to come here. It’s a
            courage you’ 11 have to show, you’ 11 all have
            to show at some point.



                                       12
(ECF No.   11—20 at 38;            ECE’ No.    10—7 at 29—30.)

      After considering counsel’s objection to the prosecutor’s

comment    (ECE No.        11—20 at 53;        ECF No.             11—21 at 5,          11—14,   15—16,

29,   35—36)   ,   Judge Lester found that there was no overreaching in

the Witness Courage Comment               ——    i.e.,            that it required courage

for DeJesus to confront defendants and tell his story in court

because he saw firsthand what happened to the victims and would

naturally fear retribution.               (EC’ Nc.               10—7 at 31,           32—33.)   The

judge found the ccmment was “easily subject to the

interpretaticn claimed by the prosecutor,                                       which was that it

referred to courage needed generally in life,                                       and did not exhort

the jury to have the courage to return a guilty verdict.”                                         (Id.

at 31.)    Since the comment was susceptible of more than one

interpretation,        it was not so egregious as to lead to a

deprivation of the right to a fair trial,                                       either by itself or in

combination with other statements.                              (ibid.)

       While not outright rejecting defense counsel’s objections

to the Witness Criticism Comment,                           Judge Lester curatively

instructed the jury that:

               [The Witness Courage Comment] is subject to
               more than one interpretation      Being a            .   .   .



               juror   . is not a question of courage, it
                           .   .


               is a question of fairness, it is a question
               of calm deliberation, without passion,
               prejudice or sympathy       This is the
                                                    .   .   .


               function of the jury      Courage has nothing
                                                .   .   .



               to do with that. You are to disregard the



                                                    13
            [Witness Courage Comment]              made by counsel
            during his summation.”

(ECE No.    11—21 at 35—36.)

     Procedural History:          Petitioner raised the Mistrial Claim on

direct appeal.    (ECF No.       10—7 at 93.)       The Appellate Division

rejected it,    relying on the court’s rationale with respect to

Romero’s identical argument.          (Id.       at 27—35 and 95.)      The

Appellate Division found that Judge Lester’s curative

instructions as to the Counsel Criticism and Witness Courage

Comments had been “detailed and complete” and had been given at

an “appropriate time” at trial.             (Id.    at 27—28,   34    (agreeing with

Judge Lester that the comments were “isolated and rendered

harmless by curative instructions”).)

     Petitioner raised the Mistrial Claim in his first PCR

petition.    (ECF Nos.    10—8 at 12 and 10—10 at 12.)               The Appellate

Division declined to reach the argument,                “as   [it]   w[as]    raised

or should have been raised on defendant’s direct appeal,                       and no

exception applies.       R.    3:22—3; R.    3:22—5.” Petitioner did not

raise the Mistrial Claim during appeal of PCR denial.                     Perez,

2014 WL 5431323,    at *1.

     Applicable Law:          The United States Supreme Court has held

that prosecutorial misconduct is insufficient to overturn a

conviction unless it “so infect[s]                the trial with unfairness as

to make the resulting conviction a denial of due process.” Greer



                                            14
v.   Miller,    483 U.S. 756, 765               (1987)     (quoting Donnelly v.

DeChristoforo,       416 U.S.       637,        643    (1974)).   It is not enough to

show that a prosecutor’s remarks were inappropriate or even

deserving of universal condemnation.                       Darden    v.   Wainwright,          477

U.S.   168,    181   (1986)   .   To offend due process,                “the prosecutorial

misconduct must be            ‘ot sutticient significance to Lsul lii Lito

denial of the defendant’s right to a fair trial.’” Greer,                                    483

U.S.   at 765    (citing United States v.                  Bagley,      473 U.S.      667,     676

(1985)   (quoting United States v.                     Agurs,   427 U.S.       97,   108

(1976))).      See also Werts v.           Vaughn,         228 F.3d 178,        197—98       (3d

Cir.   2000);    Ramseur v.        Beyer,        983 F.2d 1215,         1239    (3d Cir.       1992)

(federal habeas review of a prosecutor’s conduct in a state

trial is limited to determining whether it “‘so infect[ed]                                     the

trial with unfairness as to make the resulting conviction a

denial of due process’”             (quoting Greer,             483 U.S.       at 765)).

       A reviewing court must “examine the prosecutor’s offensive

actions in context and in light of the entire trial,                                 assessing

the severity of the conduct,                    the effect of the curative

instructions,        and the quantum of evidence against the

defendant.” Moore v. Morton,                    255 F.3d 95,      107     (3d Cir.     2001)

K internal citations omitted)               .    As to prosecutorial remarks,                  they

“must be sufficiently prejudicial in the context of the entire

trial to violate due process rights.” Werts,                            228 F.3d at 198.




                                                      15
          The Mistrial Claim Lacks Merit:    This Court has reviewed the

prosecutor’s summation in its entirety and in the context of the

evidence presented at trial.         The Counsel Criticism and Witness

Courage Comments did not rise to the level that would deprive

Petitioner of a fair trial.         The Appellate Division was

objectively reasonable in ruling that these two comments were

not egregious and that they did not deny Petitioner his right to

a fair trial. New Jersey courts did not unreasonably apply

clearly established federal law in rejecting Petitioner’s

challenges to the Counsel Criticism and Witness Courage

Comments.      The Counsel Criticism comment did not disparage

defense counsel or attempt to elevate the prosecutor’s position.

The Witness Courage Comment reasonably could have referred to

the courage required by “life generally”          (see ECF’ No.   10—7 at

31)   ,   and not to that needed to return a guilty verdict.

          This Court will deny relief on Ground One.

          B. Ground Two:   Jury’s Misunderstanding Of Reasonable Doubt

          Ground Two seeks to vacate Petitioner’s convictions because

the jury supposedly did not understand the concept of reasonable

doubt.      (ECF No.   1 at 8   (“Reasonable Doubt Claim”)

          Reasonable Doubt Jury Charge At Trial:     Judge Lester charged

the jury on reasonable doubt as follows,          in pertinent part:

               [U]nless each and every essential element of
               an offense charged is proven beyond a



                                        16
           reasonable doubt, the defendant must be
           found not guilty of that charge.

           The burden of proving each element of a
           charge beyond a reasonable doubt rests with
           the State of New Jersey and that burden
           never shifts. [I]t never becomes the
            [defendant’s] obligation to prove his
           innocence, nor offer any proof relating to
           his innocence

           The Prosecution must prove its case by more
           than a mere preponderance of the evidence,
           yet not necessarily to absolute certainty.

           In criminal cases, the State’s proof must be
           more powerful than {“more likely true than
           not”], it must be beyond a reasonable doubt.

           A reasonable doubt is an honest and
           reasonable uncertainty as to the guilt of a
           defendant after you have given a full and
           impartial consideration to all of the
           evidence in the case. A reasonable doubt may
           arise from the evidence itself [or] from
           lack of evidence    .




           Proof beyond a reasonable doubt is proof
           that leaves you firmly convinced of a
           defendant’s guilt. In this world we know
           very few things with absolutely certainty in
           criminal cases. The law does not require
           proof beyond every possible doubt. If you
           are convinced of guilt, you must find
            [defendant] guilty. If not firmly convinced
           of guilt, you must give him the benefit of
           the doubt and find him not guilty.

(ECF No.   11—21 at 36—37.)   Petitioner’s counsel did not object to

the reasonable doubt charge.       (ECF No.   11—21;   ECF No.   1 at 8.)

     During deliberations,     the jury announced that it had

reached a unanimous verdict as to four co—defendants and asked

for a re—charge on reasonable doubt’s definition.           (ECE” No.   11—25


                                     17
at 22,    26,    and 38.)        Judge Lester re—read,            in full,      the model

jury charge on reasonable doubt that she originally charged.

(ECF No.    11—25 at 26,              32 and 38—39;        ECF No.   10—7 at 63.)

     Direct appeal:              On direct appeal,           co-defendants Manso and

Perez asserted the Reasonable Doubt Claim.                           (ECE No.    10—7 at 63.)

The Appellate Division rejected it,                        explaining as follows:

“Judges have been directed not to deviate from the definition of

reasonable doubt contained in the model jury charge. Moreover,

judicial inquiry into the jurors’                         deliberative process is

prohibited . . .        except        [in situations of]         extraneous       . . .    [juror]

influence[]
                  .“
                        (ECF No.       10—7 at 63—64         (citing State v. Medina,

147 N.J.        43,    60-61    (1996),     cert.     denied,    520 U.S.       1190      (1997) .)

         This Court finds that that the Reasonable Doubt Claim does

not merit habeas relief.

         Applicable Law:          Questions relating to jury charges are

normally matters of state law and procedure,                           and they do not

constitute claims for federal habeas review.                           See Engle,          456 U.S.

at 107.     It is well—established that “a state court’s

misapplication of its own law does not generally raise a

constitutional claim.                 The federal courts have no supervisory

authority over state judicial proceedings and may intervene only

 to correct wrongs of constitutional dimension.” Smith v.                                    Horn,

 120 F.3d 400,          414     (3d Cir.     1997)        (citations omitted),            cert.

 denied,    522 U.S.           1109    (1998) .   See also Engle v.         Isaac,         456 U.S.


                                                     18
107    (1982);    Zettlemoyer v.          Fulcomer,       923 F.2d 284,      309   (3d

Cir.),    cert.       denied,    502    U.s.   902     (1991);   Grecco v.    O’Lone,        66

F.    Supp.    408,    412    (D.N.J.    1987).      “[T]he fact that     [an]

instruction was allegedly incorrect under state law is not a

basis for habeas relief.” Estelle v. McGuire,                        502 U.S.      62,   71—72

1T991)

        Consistent with this clearly established federal law,                            a

habeas petitioner carries the burden when he or she atte2pts to

demonstrate that an erroneous instruction so prejudiced a jury

as to require a reviewing court to alter,                        vacate or set aside a

sentence.       That burden “is ever greater than the showing required

to establish plain error on appeal.” Henderson v.                         Kibbe, 431

U.S.    145,    154    (1977).    Petitioners must show that “‘the ailing

instruction by itself so infected the entire trial that the

resulting conviction violates due process,’                        (Cupp v.    Naughten,

414 U.S.       141,    147    (1973),    not merely whether the           ‘instruction is

undesirable,          erroneous,       or even    ‘universally condemned.’” Id. A

habeas petitioner must establish that supposed instructional

error “had substantial and injurious effect or influence in

determining the jury’s verdict.” Brecht v.                        Abrahamson,      507 U.S.

619,    637    (1993)   .    The error must have resulted in “actual

prejudice.” Ibid.

        In instructing a jury at the conclusion of a criminal

trial,    a court must convey the burden of proof of reasonable

                                                  19
doubt.   United States v.     Isaac,   134 F.3d 199      (3d Cir.     1998)   .   To

determine whether a trial court has adequately conveyed the

burden of proof to a jury,        the reviewing court tust consider the

instructions as a whole.      Due process is satisfied if the

instructions as a whole accurately convey the concept of

reasonable doubt.     TH   Jnry   ifltrC]Qfls      vin1at      nhi   prnrss nnly


where they have “operated to lift the burden of proof on an

essential element of an offense as defined by state law.” Smith,

120 F.3d at 416.     See Sandstrom v.       Montana,    442   u.s.   510,   523

(1979)   (a jury instruction suggesting that jury may convict

without proving each element of crime beyond reasonable doubt

violates constitutional rights);         ifl   re Winship,     397 C.S.     358,

364   (970)    (due process requires proof beyond reasonable doubt

of each fact necessary to constitute the crime with which

defendant is charged)

      The Reasonable Doubt Claim Lacks Merit: After reviewing the

entirety of the jury instructions from Petitioner’s trial in

context,    this Court finds that they,        as a whole,      met the

constitutional standards described supra.              The reasonable doubt

charge provided the jury with a full understanding of;                  the

definition of reasonable doubt;        and the fact that the State was

required as a matter of law to prove its case under that

standard.     specifically,   the instructions:        informed the jury that

Petitioner was to be presuned innocent unless proven guilty

                                       20
beyond a reascnabie doubt;          instructed the jury as to what could

constitute reasonable doubt;          and explained that reasonable doubt

did not mean a finding of guilt beyond all possible doubt.

       Significantly,       Judge Lester’s reasonable doubt instruction

and re—charge were consistent with State v.               Medina,    685 A.2d

1242    (N.J.    1996).   The Medina decision “directs’        trial courts

not to deviate from the definition               [of reasonable doubt]

contained in this opinion.” Medina,              685 A.2d at 1251—52.     Judge

Lester tracked precisely the language adopted in Medina.                      (ECE

No.    11—25 at 26,       32 and 38-39;    ECF No.   10—7 at 63;    LOP No.     li—21

at 36—37.)

        Petitioner argues that Judge Lester “had the duty and

obligation to clarify” her original instruction when providing

the re—charge        (ECF No.   1 at 9),    but he does not identify any

United States Supreme Court precedent requiring such

clarification.       This Court identifies no such precedential

authority,       either. As commanded by the New Jersey Supreme Court,

Judge Lester expressly followed Medina’s specific directive when

charging and re—charging on reasonable doubt.               These

circumstances do not make for habeas relief.

        Petitioner also contends “it must be assumed that the jury

did not understand the initia              [reasonable doubt]       charge”

because jurors ‘request[ed]” a re—charge.                (ECF No.    1 at 9.)

However,        unsupported suppositions such as these do not satisfy

                                            21
the constitutional standard for habeas relief on jury charge

claims.    Petitioner has not shown that the reasonable doubt

instruction or re—charge were fundamentally unfair or that they

violated due process.             ?4oreover,    he has not demonstrated that the

jury,    in fact, misunderstood Medina’s short and plain reasonable

doubt charge as delivered by Judge Lester.                         Given that juries are

presumed to follow courts’                 instructions,         Richardson v.      Marsh,

481 U.S.     200,    211    (1987),       this Court has no basis upon which to

question the jury’s process or comprehension here as to the

concept of reasonable doubt. There is no principled basis fcr

the Court to do so,             considering:        (1)   Judge Lester’s Medina

compliance;        and   (2)    the principle that it is not the province of

federal habeas courts to intrude into and second—guess jurors’

deliberative process.             See United States v.             Fattab,   914 F.3d 112,

147     (3d Cir.    2019)      (“Once the jury retires to deliberate,                  the

confidentiality of its deliberations must be closely guarded”)

United States v.           Boone,      458 F.3d 321,       329    (3d Cir.   2006)     (“It is

beyond question that the secrecy of delibe rations is critical to

the success of the jury system”)                .    See also Kyzar v.         Ryan,   780

F.3d 940     (9th Cir.         2015)    (a federal habeas court may not second—

guess the jury’s credibility assessments);                         Conley v.     Warden of

Chillcothe Corr.            Inst.,     505 F. App’x 501,          505   (6th Cir.    2012)

 (“on habeas review,            the federal courts are in no position to

second-jury th[e]              [jury’s]    determination”);         Anderson v.      Sternes,


                                                22
243 F.3d 1049,   1058       (7th Cir.       2001)   (“it is not our job                  in

this habeas action      .   .   .   to second-guess the jury’s assessment

       There are a myriad of reasons why any given jury could

request a re—charge on any particular instruction.                         This Court

will not accept Petitioner’s invitation to read into the re

charge request here the “assumption”                 (ECF No.       1 at   R—Q)   thpt


jurors were having difficulty comprehending the concept of

reasonable doubt.

     The Court denies relief as to the Reasonable Doubt Claim.

     C. Ground Three: Juror Influence Claim

     Ground Three argues that Judge lester should have excused

juror number thirteen               (“Juror Thirteen”)   because he “expressed

feelings of fear and danger as a result of being followed by

certain persons on a lunch break and because this was discussed

with other jurors.”         (ECF’ No.      1 at 9   (“Juror Influence Claim”).)

Petitioner claims that Juror Thirteen told Judge Lester that

“during the lunch hour               [one day during triall     ,    four people were

following him. As he was crossing the street,                       these persons

laughed and joked so as to intimidate him.”                    (Ibid.)      According to

Petitioner,   Juror Thirteen said that the individuals had not

been back in the courtroom since the incident.                       However,

according to Petitioner,               Juror Thirteen reported being “afraid”

and “uncomfortable” because “[h] e believed this conduct was to

let him know that he was in danger.”                 (Ibid.)    Petitioner argues

                                             23
that Juror Thirteen “should have been dismissed because his

exposure had the capacity of influencing the result of the

trial”.    (Ibid.)    Petitioner contends that Judge Lester “should

                                                             r
have voir dired the entire jury in order to determine whethe

other[s    may have been exposed to such an encounter or were nade

aware of    [J]uror    [T]hirteen[’s.]”     (Ibid.)

     The Record As To Supposed Influence On Juror Thirteen:              On


February 18,    2000,    Judge Lester announced that three jurors had

                                                        ce had
told the sheriff’s officer that someone from the audien

attempted to speak to them.       The judge determined that she should

question the jurors.

     Juror fourteen reported that when she and juror eleven were

leaving the courthouse the day before,           someone who had been in

                                                                      “What do
the courtroom audience walked up behind them and asked:

                                           and no more was said.     Juror
you think?” She did not respond,
                                                         from
fourteen believed that this incident did not prevent her

remaining fair and impartial,        since no further questions

occurred.     (ECF No.    10-7 at 22—23.)

      Juror eleven confirmed this account,            though she said she

had responded:       “I don’t know nothing.” She,       too,   believed the

                                                       being a
mere attempt to talk to her would not prevent her from

fair juror.     (Id.    at 23.)

                                                             to
      Juror Thirteen said that no one had attempted to speak

him about the case.        He explained,    though,   that he had been


                                       24
“followed by four people” who crossed the street each time he

did.   They “kind of laughed and joked as           [if]    to intimidate me.

That’s what the intention was.”          (Id.    (“the Incident”).)        He

believed that perhaps more juror security would be desirable,

“only because I know that there was a tactic that was executed

upon me when I was alone.”       (id.)    Juror ThiiLeii ieuuynlied the

individuals from the Incident as having been present in the

courtroom that morning.      (Id.   at 24.)     He said he was afraid at

the time.   He thought it was a scare tactic,              to let him know he

was in danger.   He added:     “Let’s put it this way.              I don’t like

being out in that hall when we’re waiting.”                 (Id.)    However,    he

vehemently denied that he had a level of discomfort that would

prevent him being a fair and impartial juror.                 (Id.    (“What’s

going on with the trial and what people are sitting here are two

different things,    and the people that are sitting here,                 I don’t

know who they are,    what their allegiance is.              I know nothing at

all”).)   The judge asked:     “Do you feel you can be a fair and

impartial juror?” Juror Thirteen answered:                 “Absolutely.”        (Id.)

       Judge Lester instructed all three jurors not to discuss the

matter with the other jurors.        (Id.)      The judge:     denied the

defense’s request to excuse Juror Thirteen;                 instructed the

entire jury as to how to treat approaches from outsiders;                       and

instituted additional measures to keeping jurors away from

spectators.    (Id.; ECF No.    11—8 at 105—06.)

                                         25
     Direct appeal as to Juror Thirteen:             Defendants Rodriguez,

Romero,   and Perez raised the Juror Influence Claim on direct

appeal.   (ECE No.     10—7 at 22-25 and 94.)       The Appellate Division

rejected it.    (Id.   at 25.)   The court acknowledged federal cases

on Sixth Amendment law that “the accused has a constitutional

right to a trial by an impartial jury,” which              iiipiis   Llipt


defendant is entitled to a jury free of outside influences.”

(Ibid.    (internal citations omitted)       .   ) Referring to state court

cases on this principle,         the Appellate Division noted that

“[t]he test for determining whether irregular influences on

jurors merit a new trial is whether it              ‘could have a tendency to

influence the jury in arriving at its verdict in a manner

inconsistent with the legal proofs and the court’s charge.’”

(Ibid.    (internal citations omitted).)

     Applying this law,       the Appellate Division ruled that Judge

Lester had “acted within her discretion” in denying the request

to excuse Juror Thirteen.         The court found that Petitioner and

his co-defendants:

             [S]peculate[] that the juror was influenced
             by fear to find him guilty on all counts.
             However, influence cannot be inferred merely
             because that was the verdict. As juror
             thirteen made clear, he did not get any
             message which way the outsiders might have
             wanted to influence him, if at all, or, as
             he said, what their “allegiance was.” The
             incident was without content, and was
             related to the trial only because he


                                        26
            recognized the people as spectators. F-Ic was
            prompted to bring it to the attention of the
            judge only to support additional protective
            measures for the jury. [I]n this regard[,]
            no error “clearly capable of producing an
            unjust result” occurred in this context.

(ECE No.    10-7 at 27.)       The New Jersey Supreme Court denied

                  State v.       Perez,    859 A.2d 692          (N.   7.   2flfl4)
ceLL±fIdt±un.

     Applicable Law:       The Sixth Amendment guarantees every

criminal defendant “the right to a                 ...   trial[]       by an impartial

jury.” U.S.    Const.   amend. VI.        Complementing this right are the

protections afforded by the Fourteenth Amendment’s Due Process

Clause,    which have “long demanded that,                if a jury is to be

provided the defendant,          regardless of whether the Sixth

Amendment requires it,          the jury must stand impartial and

indifferent to the extent commanded by the Sixth Amendment.”

Morgan v.    Illinois, 504 U.S.         719,      727    (1992);   Sheppard v.

Maxwell,    384 U.S.    333,    362   (1966)      (the Fourteenth Amendment

guarantees each criminal defendant the right to a trial by an

impartial jury free of outside influences)                   .   Accord State v.

Williams,     459 A.2d 641      (N.J.     1983)    (“it has long been recognized

under the federal Constitution that a defendant is entitled to a

jury that is free of outside influences and will decide the case

according to the evidence and arguments presented in court in

the course of the criminal trial itself”)




                                             27
        The federal precedents governing when a third party’s

                                                             an
contact with a jury violates a criminal defendant’s right to

impartial jury are Rernzrer v.              United States,       347          u.s.    227   (1954)

(“Rammer I”),          Rammer v.    United States,        350 U.S.            377    (1956)

(“Rammer II”),          and Smith v.       Phillips,     455   u.s.       209       (1982).

        If allegations of jury bias involve a third party’s contact

                                                            the
with a juror during a trial about the matter pending before

jury,    the contact is deemed presumptively prejudicial to the

                  Rammer 1, 347 U.S.           at 229;    United States v.               Vega,   285
defendant    .




F.3d 256,        266   (3d Cir.    2002)   .
                                               However,    this presumption of

prejudice is not conclusive.                Vega,     285 F.3d at 266                (citing

Ren1mer 1,       347 U.S.   at 229).       The trial court must conduct a

hearing to “determine the circumstances,                       the impact thereof upon

                  and whether or not           [the contact]      was prejudicial,                in
the juror,

                                                           pate.”
a hearing with all interested parties permitted to partici

Rammer 1,        347 0.5.   at 230.    The government has the burden of

                                                            the
rebutting the presumption by showing that the “contact with

juror was harmless to the defendant.” Id.                       at 229-30;             see also


Vega,    285 F.3d at 266           (government must prove that the improper



3 “In a criminal case, any private communication, contact, or
                                                          trial
tampering directly or indirectly, with a juror during a
about the matter pending before the jury is       deeme d         .   .   .




presumptively prejudicial, if not made in pursuance of known
                                                            the
rules of the court and the instructions and directions of
court made during the trial, with full knowle dge  of the
                                                              at
parties.” Vega, 285 .3d at 266 (quoting Rammer 1, 347 U.S.
229)
                                                 28
communication did not and will not prejudice the defendant)                      .    “If

[the incident]       is found to be harmful,” the trial court should

grant a new trial.          Rammer 1,   347 U.S.   at 229-30.

       Remmer i’s rebuttable presumption only applies in cases

involving a “direct communication               [about the matter pending

before the jury]          between a juror and a third party durliiy

deliberations.” United States v.            Lloyd,   269 F.3d 228,       238—39        (3d

Cir.   2001)     (“This court has applied the presumption of prejudice

only when the extraneous information is of a considerably

serious nature.       In particular,      we have tended to apply the

presumption of prejudice when a juror is directly contacted by

third-parties”)       (citing United States v.         Console,   13 F.3d 641,

666    (3d Cir.    1993)    (discussing circumstances warranting

application of Rammer I’s presumption of prejudice and those

situations warranting Smith’s actual prejudice analysis)

Accord Vega,       285 F.3d at 266      (citing Waldorf v.      Shuta,    3 F.3d

705,   710     (3d Cir.    1993)   and Console,    13 F.3d at 667).      A new

trial will only be warranted if defendant proves that he was

actually prejudiced by the improper contact.               Smith, 455 U.S.             at

215,   217—18.

       In short,     once a defendant makes jury partiality

allegations,       a hearing must occur to determine the effect any

improper jury contact had on defendant’s trial.                 See Smith,           455

U.S.    at 215.    The government must prove that the contact was

                                           29
harmless in order to avoid a re—trial;             and when Smith applies,

the defendant must prove that he was actually prejudiced by the

contact in order to get a re-trial.

       The Juror Influence Claim Is Without Merit; The Appellate

Division’s ruling       --   that Judge Lester did not abuse her

dlscretion in addressing the juror contact issue                (EC? No.   10—7

at 95)    ——   was not contrary to or an unreasonable application ci

federal precedent for at least two reasons.

       First,     the Incident did not convey any communication to

Juror Thirteen about Petitioner’s case.             That is,    as the

Appellate Division correctly r.oted,           there was no influence in

the first instance.          Juror Thirteen “did not get any message”

from the individuals on the street.            (ECF No.   10—7 at 27.)     The

individuals who followed him only “kind of laughed and joked as

[if]   to intimidate” him.        (Id.   at 23.)   Juror Thirteen “made clear

[that]    he did not get any message which way the outsiders night

have wanted to influence him,            if at all.”   (Id.)   Rather,   Juror

Thirteen harbored only a belief about the Incident as a scare

tactic.    (Id.    at 24.)    He expressly said he knew “nothing at all”

(ibid.)    about who the individuals were in relation to the trial.4



  Under 28 U.S.C. § 2254(d), the state court findings of fact are
presumed to be correct; and Petitioner has failed to rebut that
presumption. Further, under § 2254(d) state court conclusions of
law are binding on a federal habeas court unless contrary to, or
an unreasonable application of, clearly established federal law,
as determined by the Supreme Court of the United States.
                                          30
        As the Appellate Division concluded,           “[t]he    [lincident was

without content.”       (Id.)   Petitioner has not shown there was

contact with Juror Thirteen about a matter pending before the

jury.    Therefore,    federal precedent does not mandate a

presumption of prejudice with respect to the Juror Influence

Claim.    The state courts’      rulings were not contrary to and did

not unreasonably apply United States Supreme Court precedent.

        Second,    even assuming arguendo that the two individuals’

trail of Juror Thirteen on the street               (ECF No.    10—7 at 22—23)

constituted direct contact with him that triggered Remmer I’s

rebuttable presumption of prejudice,             that would not change the

outcome here.       The state court objectively and reasonably could

have determined that the probable effect of the two individuals’

non—verbal pursuit did not prejudice Petitioner’s case.                     Indeed,

“the presumption of prejudice is effectively rebutted by a

juror’s credible profession of impartiality.” United States                        V.



Smith,    319 F.    Supp.2d 527,   533   (E.D.   Pa.   2004).    See also United

States v.     Berry,   132 F.   App’x 957,    965    (3d Cir.    2005).    Juror

Thirteen made precisely such a professicn to the trial judge

here-     (ECF 10—2 at 23—24.)     Juror Thirteen did not indicate

anything that would prevent him from being fair and impartial,

 or that the Incident would affect his vote              .   Rater,   he

 affirmatively stated that he could remain impartial.                     (ECF 10—2

 at 23—24.)

                                         31
       Furthermore,    there was sufficient evidence apart from his

own subjective assessment to support the trial court’s

conclusion on the impact of the Incident.           For example,    Juror

Thirteen did not find the Incident significant enough to mention

to anyone until another juror said she had been approached.                 (ECE

No.   10—7 at 23.)    This suggests that his level of fear was mild

and that his profession of impartiality was credible.              Having the

benefit of observinc his credibility,         Judge Lester concluded

that there had been no unconstitutional outside influences and

that similar concerns going forward could be addressed by

additional safety measures.

      Petitioner points to nothing in the record demonstrating

otherwise.    Petitioner offered the state courts no showing that

Juror Thirteen voted in favor of conviction because of the

incident.    Petitioner presented nothing showing actual prejudice

to him.   Rather,    as the Appellate Division similarly noted of the

record before it,      Petitioner bases the Juror Influence         claim   on

mere “speculation]        that the juror was influenced by fear to

find him guilty on all counts.”       (ECF No.     10—7 at 27.)    Yet,   juror

influence “cannot be inferred”       (id.)   ——   nor can unconstitutional

actual prejudice.

      For these reasons,      the state court’s decision was

consistent with relevant federal precedent under either

scenario.    See Lloyd,   269 F.3d at 238—39;      Console,   13 F.3d at

                                     32
666.    that is:     Cl)    The state court reasonably could have

determined that there was no considerably serious third-party

direct contact with Juror Thirteen so as to warrant Remmer I’s

rebuttable presumption;              and,   alternatively,    (2)    the record shows

that,    even if direct contact occurred and triggered Remmer l’s

presumption,        it was harmless because Juror Thirteen remained

impartial.

        Ground Three will be denied.

        IL Ground Four: Petitioner’s Motion For Acquittal At Trial

        Ground Four argues that Petitioner’s motion for acquittal

as to the indictment’s kidnapping counts should have been

granted.     (ECF No.       I at 10    (“Acquittal Motion Claim”)         )       Ground

Four describes “[t]he underlying crimes in this matter” as the

attempted murder of Omar W.                 and Cortes,   and the murders of Omar

D.    and Cabrera.         (Ibid.)   In support of Ground Four,         Petitioner

argues that “[t]he confinement of these persons was merely

incidental to the ultimate crimes that were committed                         .   .   .   The

harm to the [m]       was not enhanced as a result of their

confinement.”        (Ibid.)     He argues that,      “[f]or these reasons,” his

:<idnaping conviction should be vacated.                   (Ibid.)

         Trial Record: At trial,             all defendants moved for acquittal

as to kidnapping.            Judge Lester denied the motions,           finding the

State had sustained its burden to show a prima facie case.                                 (ElF

No.     1 at 10.)    The judge determined that the kidnapping began not

                                                33
when the victims were picked up in cars but rather at the gang

meeting at Romero’s home.     (ECF No.    10—7 at 64.)

     Direct Appeal:   Petitioner raised the Acquittal Motion Claim

during direct appeal.    (ECF No.   10-7 at 94.)   Relying on New

Jersey Rule of Court 3:l8-l and N.J.        Stat. Ann.    § 20:13—1(b),6

the Appellate Division rejected the claim.         (Id.   at 64—65.)   The

court also relied on New Jersey cases that have held that “to

support convictions for both kidnapping and another crime,             the

confinement must be more than merely incidental to the

underlying crime.”    (Id.   (internal citations omitted).)      Aoplyinq

this governing law,   the Appellate Division was “satisfied that

the evidence was sufficient to sustain the Kidnapping charges”

against Petitioner because “[cjonfinement is more than

incidental if it results in an enhanced risk of harm.”            (Ibid.)

Those were the circumstances as to the kidnappings here.




  “At the close of the State’ s case or after the evidence of all
parties has been closed, the court shall, on defendant’s motion
or its own initiative, order the entry of a judgment of
acquittal of one or more offenses charged in the indictment or
accusation if the evidence is insufficient to warrant a
conviction.” New Jersey Rule of Court 3:18—1.
6 “A person is guilty of kidnapping if he unlawfully removes

another from his place of residence or business, or a
substantial distance from the vicinity where he is found, or if
he unlawfully confines another for a substantial period, with
any of the following purposes: (1) To facilitate commission of
any crime or flight thereafter; (2) To inflict bodily injury on
or to terrorize the victim or another        N.J. Stat. Ann. §
20:13—1(b).
                                     34
         This Court determines that habeas relief is not warranted

on the Acquittal Motion Claim.

        Applicable Law;             Federa     courts do not sit to retry state

cases de novo,           but rather to review for violation of federal

constitutional standards. Milton v.                   Wainwright, 407      J.S.    371,

—3-77   (1972)   .    In Milton the Supreme Court held that a habe                   cnnrr




cannot close its eyes to the reality of overwhelming evidence of

guilt fairly established in the trial court.                   Id.    at 377.

Similarly,           this Court cannot close its eyes to the evidence,                    as

found by the state courts,                   of a prima facie kidnapping case

against Petitioner at the close of the State’s case.

         :n reviewing caims that trial evidence was insufficient

for a conviction,             habeas courts ask whether,       after viewing the

evidence in the light most favorable to the prosecution,                           “any

rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson v.                        Virginia,

443 U.S.     307,       319   (1979).    This standard gives due regard to the

factfinder’s ability to view the evidence,                   resolve conflicts in

it,     and draw reasonable inferences from it.               Ibid.      The reviewing

court does not re—weigh the evidence or re—determine the

credibility of witnesses whose demeanor the factfinder has

observed. Marshall             V.    Lonberger, 459 U.S.    422,   434    (1983)

Determination of witness credibility is within the factfinder’s

sole province and is not subject to review.                   Virgin Islands v.

                                                 35
Isaac,    50 F.3d 1175,           1179    (3d Cir.        1995);       United States v.

Pelullo,       964 F.2d 193,        218    (3d Cir.        1992)   .   The habeas court does

not substitute its jcdgent for the factfinder’s.                                  See,    e.g.,

Weeks v.       Scott,     55 F.3d 1059,       1061        (5th Cir.        1995).

        New Jersey law is consistent with these principles as to

review of acquittal motion rulings.                        See,    e.g.,       State v.     Valdez,

No. A—2708—14T3,           2017 WL 3318303,           at *3        (N.J.      Super.   Ct. App.

Div.    Aug.    4,     2017)     (when considering a motion for judgment of

acquittal,       the trial court is to determine “whether,                             viewing the

State’s evidence in its entirety,                     be that evidence direct or

circumstantial,           and giving the State the benefit of all its

favorable testimony as well as all of the favorable inferences

which reasonably could be drawn therefrom,                              a reasonable

[factfinder]           could find guilt of the charge beyond a reasonable

doubt”);       State v.        Samuels,    914 A.2d 1250,              1254    (N.J.     Jan.   31,

2007)     (internal citations omitted)                .    The court must view the

evidence most favorably to the state,                        and ought not be concerned

with the weight of the evidence.                     See,     e.g.,        State v.      Reyes,   236

A.2d 385,        388     (N.J.    1967)   and State v.            Muniz, 375 A.2d 1234,

1235—36        (N.J.    Super.     Ct. App.    Div.       1977),       certif.      denied, 391

A.2d 488        (N.J.     1978)).

         The Acquittal Motion Claim Lacks Merit:                            Ground Four lacks

merit for at least the following three reasons.




                                                 36
       First,     Petitioner endeavors to challenge the state courts’

acquittal rulings based on New Jersey kidnapping rules and its

procedural Rules of Court.                   His claim presents a state law issue

that does not warrant federal habeas relief.                                Habeas relief is

only available if a state prisoner is in custody in violation of

the Constitution,              laws,   or treaties of the Uniteo States.                        28

U.S.C.    § 2254(a).           “[F]ederal courts may intervene in the state

judicial process only to correct wrongs of a constitutional

dimension.” Wainwright v.                    Goode,      464 u.s.     78,    83   (1983)   .   Here,

Ground Four raises a matter of state law.                             The Acquittal Notion

Claim does not raise a federal constitutional question.                                        See

Pulley v.        Harris,       465 u.S.       37,   41     (1984).

       second,      under the foregoing standard,                      Petitioner has rot

demonstrated a “wrong of constitutional dimension,” Wainwright,

464 u.s.        at 83,    to warrant habeas intervention on Ground Four.

To do so,        he would have to show that,                   in violation of his due

process rights,           the record was completely devoid of evidentiary

support for his kidnapping convictions.                          See Cunningham v.

Maroney,        397 F.2d 724,          725    (3d Cir.       1968),    cert.      denied,       393

U.S.     1045    (1969)    .   Here,    the record demonstrates at least the

following evidence of his guilt.

         Co—defendants Sfand Rajabzaden,                      Juan DeJesus,         Edwin Diaz,

Michael Romero,           Luis Nanso,          Jesus Rodriguez,             and Petitioner left

the June 29,        1998 Orange Crush meeting at Romero’s home,                                 in


                                                      37
vehicles with the intended victims.                   (ECF No.      10-7 at 10,        12-13,

and 17.)    co—defendants “understood that their orders were to

kill” Omar D.       and cabrera at Branch Brook Park to retaliate for

the drive-by shooting at Romero’s apartment complex.                            (Id.    at 10—

11 and 17.)       Once at the Park,         Nanso ordered “Set it off,” and a

brawl ensued.       (Id.    at 15—16,      17.)    During the attack,           Fetitioner

grabbed Omar 0.          after Rodriguez let go of Omar D.                 Petitioner

“held Morante down while Romero beat him with a belt.”                             (ECF No.

10—7 at 16,       17.)    When Omar D.      continued resisting,            various co

defendants dragged him towards a lake as he screamed.                            (Ibid.)

Petitioner and Romero tried to drown Omar D. When he stopped

moving,    Petitioner dragged him further into the lake and held

him underwater.          (Id.   at 17.)    State witness Luis Rodriguez

testified that Petitioner and Romero appeared to be trying to

drown Omar D.,       and when he stopped moving,                 Petitioner dragged

the body further into the water.                   (Id.   at 16.)     Omar 0.    and

cabrera were strangled to death and left lying face down in the

water.     (Id.   at 9.)

      Factual issues determined by a state court                         (jurors

included)     are presumed correct,               and petitioners bear the burden

of rebutting this presumption by clear and convincing evidence.

See Werts, 228 F.3d at 196                (citing 28 u.s.c.           § 2254(e) (1)).       In

the face of the above—described record of guilt,                          Petitioner

 fails to offer the court any evidence                    —-   and,    certainly,      he


                                              38
offers no clear and convincing evidence                   --   that any reasonable

trier of fact would be unable to find him guilty of kidnapping.

Having failed to do so,         he demonstrates no “wrong of

constitutional dimension,” Wainwright,                    464 U.S.     at 83,      to merit

habeas intervention on the Acquittal Motion Claim.

       Third,    the Appellate Division’s decision was not,                        in any

event,    either contrary to or an unreasonable application of

relevant United states Supreme Court precedent.                        See Jackson,          443


u.s.   307.    It was objectively reasonable for the state courts to

find sufficient evidence to support kidnapping charges against

Petitioner.      See Coleman v.      Johnson,       566 U.S.     650,       651    (2012)

(per curiam)       (quoting Cavazos v.           Smith,    565 U.S.     1    (2011)    (per

curiam)       (a federal habeas court may overturn a state court’ s

rejection of a sufficiency of the evidence challenge only if

that decision was “objectively unreasonable”                     “)     (quoting Renico,

559 U.S.      at 773).   For purposes of conviction of both kidnapping

and another crime under New Jersey law,                    taking a victim to a

secluded location where assailants may more easily attack

without being seen is sufficient to establish the creation of an

enhanced risk of harm.          (ECF No.     10—7 at 65—66            (citing State v.

Matarama,       703 A.2d 278,      287   (N.J.    Super. Ct. App.           Div.    1977),

 certif.      denied,   153 N.J.    50   (1998).)    Co-defendants,           including

 Petitioner,      took Cabrera and Omar D.           to a secluded section of

 Branch Brook Park. The attacks on them there were not likely to

                                             39
be observed and their cries for help not likely to be heard,

“thus greatly enhancing the risk to them.”          (Id.    at 66     (the

victims’   “confinements enhanced the risk of harm by isolating

them from their families,       friends,   and neighbors”).)

     Judge Lester,    “viewing the State’s evidence in its entirety

    and giving the StaLe L1i beitefiL of dll its favorable

testimony,   as well as all of the favorable inferences which

reasonably could be drawn therefrom,” could have determined that

“a reasonable    [factfinder]    could find guilt of the charge7 beyond

a reasonable doubt.” See Valdez,          2017 WL 3318303,    at *3;

Samuels,   914 A.2d at 1254;     Reyes,    236 A.2d at 388;    and Muriiz,

375 A.2d at 1235—36.    There is nothing in the record before this

Court suggesting that Judge Lester,          in following New Jersey

law’s well—established standard for acquittal motions,                 arrived

at a result contrary to United States Supreme Court precedent.

Similarly,   the Appellate Division also could have reasonably

determined that Judge Lester had before her sufficient evidence

from which a factfinder could find Petitioner guilty of

kidnapping beyond a reasonable doubt.          He participated in the

initial meeting where Byrd ordered the Orange Crush to kidnap

the victims,    break their arms,    and kill them.        (ECF No.    11—7 at



  As pertinent to Ground Four, Petitioner was indicted for
kidnapping in violation of N.J. Stat. Ann. § 2C:13—1(b) in
indictment counts: two (Omar Dj; seven (Cabrera); twelve (Omar
W.); and sixteen (Cortes)). (ECF No. 10—1 at 5, 10, 15, and 19.)
                                      40
     23—25.)    He was present at Rornero’s house when the victims were

     brought there,         and he was responsible for keeping them at the

     house.    (ECE’ No.     11—6 at 15-16.)     Co—defendants then took the

     victims deep into a far section of the Park,                    out of view of

     onlookers.        (ECF No.   11—11 at 22—24.)       Rornero,    Diaz,         Rodriguez,

                                 ”Th.at.
etitionerthen”beatdownthevictims.

             For all of these reasons,          the Court will deny habeas relief

     on Ground Four.

           EL Ground Five:        Conviction And Sentence For Felony Murder

             Ground Five seeks to vacate and dismiss Petitioner’s

     conviction and sentence for felony murder.                     (ECF No.        I at 10—11

     (“Felony Murder Claim”).)             In support,    Petitioner argues that his

                                                      of Cabrera,                               but
     felony murder charge was based on the kidnapping

                                                         [Petitioner]              (Ibid.)
     Cabrera “was not actually killed by                                 .“




              Trial:    Pertinent to Ground Five,         Petitioner was convicted

           first degree kidnapping of Omar 3.               (count two)        ;    first—degree
     of:

     kidnapping of Cabrera            (count seven) ;    first-degree kidnapping of

     Omar W.     (count twelve)       ;   first degree felony murder of Omar D.

                            and first degree felony murder of Cabrera                    (oount
      (count five)      ;


     ten).     (ECF No.      10—2.)

                                                               for
              He received two concurrent thirty—year sentences

      kidnapping       (counts two and twelve),          eighty—five percent without

                 His remaining convictions merged.              (ECF No.            10—3.)
      parole.
       Direct appeal:     The Appellate Division found “no basis” to

 the Felony Murder Claim.       (ECF No.          10—7 at 96.)        The court agreed

 with the State that Petitioner’s felony murder conviction should

 be reversed only if the kidnapping convictions for both Cabrera

 and Morante were reversed.       (Id.       at 97.)        The evidence supoorted

—kidnapp ng,    so th     f1 nry mnrdnr          nonwi rr    nn    cnn N cI-Rnd.

 Furthermore,    it determined that a New Jersey jury need not

 designate which felony theory it relies on as to felony murder

 “if the evidence supports alternative felony theories.”                           (Id.    at

 96   (internal citations omitted)       .   )    The court noted that the

 evidence in Petitioner’s case “could support the theory that

 Cabrera was killed while       [Petitioner]           was engaged in

 kidnapping ?4orante.”      (ECE No.   10-7 at 97.)               Thus,   the Appellate

 Division affirmed the felony murder conviction.

       The Felony Murder Claim Fails On The Merits:                        The Felony

 Murder Claim does not meet the requirements of 28 U.S.C.                           § 2254

 for habeas relief for at least the following three reasons.

       First,   the Felony Murder claim concerns state law.                        Thus,

 Ground Five is not cognizable in federal habeas.                         See Fstelle,

 502 U.S.   at 67—68    (“it is not the province of a federal habeas

 court to reexamine state—court determinations on state—law

 questions”);    Smith,    120 F.3d at 414           (“A]     state court’s

 misapplioation of its own law does not generally raise a

 constitutional claim”)       (citations and internal quotation marks

                                             42
             Johnson v.     Rosemsyer,     117 F.3d 104,       110   (3d Cir.   1997)
omitted);
                                                     ral errors
(“{Ejrrors of state law cannot be repackaged as fede

simply by citing the Due Process Clause.”).                “[A} mere error of

                                                     v.                    Cooke,
state law is not a denial of due process.” Swarthout

562 U.S.    216,    222   (2011).



                                                     to,                    or an
adjudication of the Felony Murder Claim was contrary
                                                      d States
unreasonable application of clearly established unite

                                See 28 u.S.C.        § 2254(d) (1)—(2).    That
Supreme Court holdings.
                                                    serving as a
Court has never proscribed a kidnapping charge from

predicate offense to felony murder where,                as here,     the evidence

                                                     defendant
supports a theory that the victim was killed while a

was engaged in kidnapping.            There is no clearly established

Supreme Court law,         relating to Petitioner’s Felony Murder Claim,

with which the state courts’            rulings could have been at odds.

       Third,      the Felony Murder Claim suffers from a fatally

flawed premise.       As noted supra regarding the Acquittal Motion

Claim,     the evidence at trial was sufficient to support the state

                                                        See Jackson,     443 U.S.     at
court rulings on the kidnapping charge.
                                                        to vacate
319.   Petitioner has demonstrated no meritorious basis

his kidnapping conviction.            Thus,    that conviction does not,

despite his suggestion,             serve to constitutionally taint his

                                      (ECF No.     1 at 11.)   Accordingly,     the
 felony murder conviction.

 premise of the Felony Murder Claim is flawed.

                                              43
      This Court will deny relief as to Ground Five.

      F. Ground Six:     Felony Murder Jury Instruction

      Ground Six argues that the felony murder jury instruction

was erroneous and prejudicial.          Petitioner claims “the court

failed to charge the jury with respect to the affirmative

defense set forth in          [New Jersey’s   felony murder statute
                                                                      .“
                                                                           (ECF


No.   1 at 11    (“Jury Instruction Claim”)

      The statutory affirmative defense to felony murder in N.J.

Stat. Ann.      § 2C:ll—3(a) (3)    is also known as the “non—slayer”

defense.   This statute provides an affirmative defense to a

homicidal act if the defendant was not the only participant in

the underlying crime and the defendant:

             (a) Did not commit the homicidal act or in
             any way solicit, request, command,
             importune, cause or aid the commission
             thereof; and

             (b) Was not armed with a deadly weapon, or
             any instrument, article or substance readily
             capable of causing death or serious physical
             injury and of a sort not ordinarily carried
             in public places by law—abiding persons; and

             (c) Had no reasonable ground to believe that
             any other participant was armed with such
             weapon, instrument, article or substance;
             and

             (d) Had no reasonable ground to believe that
             any other participant intended to engage in
             conduct likely to result in death or serious
             physical injury.

New Jersey Stat.       Ann.    § 2C:l1—3(a) (3).


                                         44
     Trial:   Judge Lester charged the jury on felony murder as

follows:

           The State contends, while the defendants
           were engaged in the commission of the crime
           of kidnapping,     they asphyxiated and
                              .   .   .



           killed Omar D. Norante and Jimmy Cabrera.

           This charge is based on a section of our
           si-atiitps which   rpacls as        fnllnws:     Criminal
           homicide constitutes murder when it is
           committed when the actor is engaged in the
           commission of kidnapping, and in the course
           of such crime causes the death of a person
           other than one of the participants.
           Generally, it does not matter that the act
           that causes death was intentional or
           accidental. The perpetrator is as guilty of
           felony murder as if he had purposely or
           intentionally caused the murder, the act of
           death.

           The elements of the crime of felony murder
           that the State must prove beyond a
           reasonable doubt are as follows:

           First, the State must prove beyond a
           reasonable doubt on or about the date in
           question a defendant was engaged in the
           commission of the crime of kidnapping                 .   .



           secondly, the State must prove the death of
           either victim was caused by the defendant;
           and third, that the death of either victim
           was caused at some time within the course of
           the commission of kidnapping             .   .




(ECE No.   11—21 at 56—57,    70—72.)      Judge Lester explained at

length each element of these burdens of proof.                  (Ibid.)

     Direct appeal:   Petitioner’s Jury Instruction Claim on

direct appeal argued entitlement to a Non—Slayer Defense jury

instruction because Edwin Diaz,           not Petitioner,        actually killed



                                          45
Cabrera.      (ECF No.   10—7 at 93,      97.)       Relying on § 20:11—3 (a) (3)’s

factors,      the Appellate Division rejected his argument.                      (Id.    at

97—98.)    Contrary to his contention,                “there was ample evidence

that   [he]    knew that the other participants               ‘intended to engage

in conduct likely to result in death or serious physical injury

to Cabrera.      He was present at all planning stages and at the

scene of the crimes,           and was unable to participate in Cabrera’s

killing only because he was in the process of killing Morante.”

(Ibid.)    Citing New Jersey case law,                the Appellate Division

stated that a Non—Slayer Defense jury charge is proper “if and

only if there is some evidence supporting it.”                     (Id.    at 84 and

98.)   That was not the case as to Petitioner.                   (Id.    at 97—98.)

       The Jury Instruction Claim Fails On The Merits:                      Petitioner

is not entitled to habeas relief on the Jury :nstruc:ion Claim

for at least the following two reasons.

       First,    Ground Six is not a federal claim subject to habeas

review.       “Questions relating to jury charges are normally matters

of state law and not cognizable in federal habeas review.                               [T]he

district court must consider “‘whether the ailing instruction by

itself so infected the entire trial that the resulting

conviction violates due process,’                .   ..   not merely whether        ‘the

instruction is undesirable,            erroneous,          or even universally

condemned.’” Hill v.           Johnson,   No.    15—6835,      2018 WL 6649724,           at

*1:    (D.N.J.    Dec.   19,   2018)   (citing En’gle,        456 3.5.    107;


                                            46
Henderson,       431 U.S.     145;    Zett]emoyer,     923 E’.2d at 309;   Porter v.

Brown,    No.    04—4415,     2006 WL 2640624,       at *8   (D.N.J.   Sept.    12,

2006);    Grecco,       661 F.    Supp.   at 412.   A state trial court’s

refusal to give a requested jury instruction does not,                     by

itself,     create a federal habeas claim.              Instead,    a habeas

petitioner must establish that the instructional error                         had    :a

substantial and injurious effect or influence in determining the

jury’s verdict.” Brecht,              507 U.S.     at 637   (citation and cuotation

marks omitted)      .    The error must have resulted in “actual

prejudice.” Id.          at 637      (citation omitted).

     Petitioner has not demonstrated any defect with the felony

murder jury instruction.              He merely disagrees with Judge Lester’s

election not to provide the Non—Slayer Defense.                     The record

undermines his criticism.              The Appellate Division found that he

was not entitled to that defense under New Jersey law in the

first instance.          The facts before the jury negated the statute’s

fourth element          ——   i.e.,   that Petitioner have no reasonable basis

to believe that another assault participant intended to engage

in conduct likely to result in death or serious physical injury.

 (ECE No.       10—7 at 85       (the Non—Slayer Defense’s         four elements “are

conjunctive,        so all four must apply” in order for a defendant to

be entitled to the defense) .)              The evidence did not support the

statutory criteria for invocation of the Non—Slayer Defense.




                                              47
        “[Al    state court’s interpretation of state law,              including

one announced on direct appeal of the chalienged conviction,

binds a federal court sitting in habeas ccrpus.” See Bradshaw v.

Richey,    546 U.s.    74,    76    (2005).   This Court must defer to the

state courts’       interpretation of New Jersey law.

        Scu.td,        Jury    Instruction Claim does not moot the habeas

standard of review.          The state court’s rejecticn of that claim is

not contrary to,       or an unreasonable application of clearly

established United States Supreme Court holdings.                     See Estelle,

502 U.S.       at 71—72;   Johnson,     117   F.3d at 1:0.    The Court finds

Deibridge v. Moore,          No.   03-2793,    2005 WL 3008805    (D.N.J.       Nov.      9,

2005)    instructive on this point.

        The Delbridge Court rejected a § 2254 petitioner’s

challenge to the trial             judge’s failure to charge a felony murder

affirmative defense.          The habeas court did so because that

defense is a creation of New Jersey law.                  ‘‘Taken as a whole,” the

challenged jury instruction “adequately explained the jury’s

role” in evaluating the evidence.                  2005 WL 3008805,    at *6.       The

instructions “were neither ambiguous or misleading,” and they

“clearly explained that the jury was to determine whether the

 peruinent evidenceJ          was reliable.” Ibid.         See Henderso:,       431

U.S.    at 155    (“An omission,       or an incomplete instruction,            is less

likely to be prejudicial than a misstatement of the law”)                       .    Judge

Lester’s felony murder charge in the instant case was similarly

                                              48
robust in scope.      Similar to the Delbridge court,        this Court

cannot find that the felony murder charge was faulty or

infringed upon Petitioner’s due process rights.             Petitioner does

not point to any United States Supreme Court precedent that

required Judge Lester to include a Non—Slayer Defense jury

charge under circumstances analogous to Petitioner’s here.                Thu-s

the Apoellate Division’s ruling was not contrary to or an

unreasonable application of clearly established federal law.

     This Court      will deny habeas relief on Ground Six.

     G. Ground Seven: Consecutive Sentences For Murder And Felony
        Murder

     Ground Seven argues that the trial court abused its

                                                          r
discretion when it imposed consecutive sentences for murde and

felony murder.       (ECF No.   1 at LI   (“Consecutive Sentence Claim”.)

                                                              ce
Petitioner argues that Judge Lester based Petitioner’s senten

                                                            [The court}    did
“solely upon the multiple deaths of two people.

                                                             the
not consider that the defendant did not actually kill one of

victims.”    (Id.    at 12.)

     Direct Appeal:        Reviewing the Concurrent Sentence Claim on

state law grounds,         the Appellate Division rejected it because

sentencing considerations weighed in favor of consecutive

sentences.    For example,      “the crimes involved separate acts of

violence” and “the crimes involved multiple victims.”              (ECF No.

10—7 at 41,    93,    98   (citing State v.    Yarbough,   498 A.2d 1239



                                          49
(N.J.   1985),    cert.   denied,    475 U.S.    1014      (1986).    )8   Where separate

acts of violence involved multiple victims,                   “[c]onsecutive

sentences are ordinarily imposed.”               (Ibid.     (internal citations

omitted)

        Ground Seven Fails On The Merits:               The Consecutive Sentence

Claim does not merit habeas relief tor at least two reasons.

        First,   Ground Seven alleges a violation of state sentencing

law in imposition of consecutive sentences.                   The Appellate

Division analyzed Petitioner’s claim pursuant to state

sentencing law.        (ECF No.    10—7 at 41,      93,    98.)     This Court cannot

reexamine state court determinations of state law.                          Estelle,    502

U.S.    at 67—68;     Donnelly,    416 U.S.     at 642.     Sentencing is

generally considered a matter of state criminal procedure,                             which

does not fall within the purview of federal habeas review.

Logmans v. Moore,         No.   02—5622,   2005 WL 1106336,           at *19    (D.N.J.

Apr.    29,   2005)   (citing Johnson v.        Beto,     383 F.2d 197,        198     (5th

Cir.    1967),   cert.    denied, 393 U.S.       868      (1968);    U.S.    ex rel.

Jackson v. Meyers,         374 F.2d 707,      711   (3d Cir.        1967).)    A habeas



  In State v. Yarbough, 498 A.2d 1239 (N.J. 1985), cert. denied,
475 U.S. 1014 (1986), the New Jersey Supreme Court set forth the
factors to be considered when deciding whether to impose
consecutive or concurrent sentences. The Yarbough factors
essentially focus upon ‘the nature and number of offenses for
which the defendant is being sentenced, whether the offenses
occurred at different times or places, and whether they involve
numerous or separate victims.” State v. Carey, 775 A.2d 495
(N.J. 2001) (quoting State v. Baylass, 553 A.2d 326 (N.J.
1989))
                                           50
court will not re—evaluate a sentence unless it exceeds the

statutory limits or was arbitrary and capricious as to

constitute a due process or Eighth Amendment violation.                                 Logmans,

2005 WL 1106336,              at *19          (citing Jones v.        Superintendent of

Rahway State Prison, 725 F.2d 40                         (3d Cir.      1984));    Richmond v.

Lewis, 506 U.S.              40,    50    (1992);      Jackson v.     Bever, 750 F.     Supp.

153,   156—57            (D.N.J.    1990).      Nothing in the record suggests that

is the case here.

       Second,            Ground Seven alleges no separate federal

constitutional claim. A federal court may review a state

sentence only where the challenge is based upon ‘proscribed

federal grounds such as being cruel and unusual,                                 racially or

ethnically motivated,                    or enhanced by indigencies.” See Grecco,

661 F.    Supp.           at 415;    Velez v.         Lagana,   No.    12—0430,    2015 WL

2344674 at *12              (D.N.J. May 14,            2015)    (internal citations

omitted)     .       See also Pringle v.              Court of Common Pleas, 744 F.2d

297,   300       (3d Cir.      1984)      .   ‘“[A]   person is eligible for,         and the

court may impose,              whatever punishment is authorized by statute

for his offense,              so long as that penalty is not cruel and

unusual      .   .   .   and so long as the penalty is not based on an

arbitrary distinction that would violate the Due Process Clause

of the Fifth Amendment.” Chapman v.                            United States, 500 U.S.         453,

465    (1991)            (citations omitted);           Gryger v.      Burke,    334 U.S.    728,

731    (1948) ;          Jones v.    Superintendent of Rahway State Prison, 725

                                                       51
F.2d 40,    42—43    (3d Cir.    1984)   .    Judge Lester sentenced Petitioner

under the governing statutes’                ranges;    she also considered both

the aggravating and the mitigating factors.                      (ECF No.   11—26 at 7—

12;   ECF No.   10-3.)     Judge Lester found;           “slow death and death by

personal hands       [that was]       cruel;” the death of one sibling in

the presence of another;          and remarkable “degree of strength

utilized against          D1orante]    while he fought very hard for his

life”)    (other internal citations omitted)               .    (See ECF No.   11—26 at

9—10;    0F No.     10—7 at 94 and 99—101;             ECE No.   10—10 at 14—15.)

        Petitioner fails to demonstrate, much less even allege,                        that

Judge Lester’s decision co impose consecutive terms for murder and

felony murder       was    arbitrary     and       capricious    in   violation   of    his

federal constitutional rights.               His sentence was within New Jersey

law’s ranges for the crimes of which he was convicted.9 Under that




  See N.J. Stat. Ann. § 20:13—2 (conspiracy to commit
kidnapping) (count one); 20:13—lB (kidnapping) (count two);
2C;5—2 and 20:11—3 (conspiracy to commit murder) (court three);
2C:ll—3a(l) (murder) (count four); 2C;11—3a(3) (felony murder)
(count five); 2C:5—2 and 2C:11—13—1 (conspiracy to commit
kidnapping) (count six); 2C:13—lb(l) (kidnapping) (count seven);
20:5—2 and 20:11-3 (conspiracy to commit murder) (count eight);
20:1l—3a(3) (felony murder) (count ten); 2C;5—2 and 20:13—1
(conspiracy to commit kidnapping) (count eleven); 2C:13—lb(1)
(kidnapping) (count twelve); 20:5—2 and 2C;1l—3 (conspiracy to
commit kidnapping) (count thirteen); 205—2 and 20:13—1
(conspiracy to commit kidnapping) (count fifteen); 2C:13—lb(1)
(criminal restraint) (count sixteen); and 20:5—2 and 20:11—3
(conspiracy to commit murder); N.J. Stat. Ann. § 20:43-6
(ordinary and mandatory terms for sentences of imprisonment);
ECF No. 10-3.



                                              52
governing state law, his sentence “is not grossly disproportionate

to the crime he committed.” See Jenkins,                      2014 WL 2602177,      at *21.

For these reasons,                Ground Seven is denied.

       H. Ground Eight: Excessive Sentence

       Ground Eight argues that Petitioner’s sentence was

excessive “because of the disparity between the                         [Petitioner]’s

sentence and co-defendant[s]                 .“   (ECE Nc.   1 at 12    (“Excessive

Sentence Claim”)      .   )       He compares his consecutive forty-year prison

sentences for Omar D.’s murder and Cabrera’s felony murder to:

(1)   luis Vanso’s consecutive thirty—year sentence for these

crimes;   and   (2)   Edwin Diaz’s twenty—year maximum exposure under

his plea agreement.                (Ibid.)   Petitioner argues that “both

[Petitioner     and )4anso actively participated in the murders of

Omar D. Morante and Jimmy Cabrera.”                    (Ibid.)   Petitioner does not

specifically allege any particular constitutional violation from

the purportedly excessive and disparate sentence.                         (ibid.)

      Direct appeal:              Relying on state case law,           the Appellate

Division rejected the Excessive Sentence Claim,                         explaining:

            The disparity between [Petitioner] and Diaz
            was well—supported because Diaz entered into
            a plea agreement and cooperated with the
            State     It is proper to take such
                      .   .   .


            cooperation into account when sentencing                       .




             [Furthermore,] the trial judge believed that
            the evidence against [Petitioner] was
            overwhelming, and that the jury ‘gave Mr.
            Perez a bit of a break’ by not finding
            accomplice liability for the death of

                                                  53
             Cabrera. [Judge Lester] expressly        noted                .   .



             significant differences [between Petitioner
             and Manso]     . ‘[Petitioner’s] actual
                                .   .


             conduct led to the death of [a victim]
              [T]he mindset of a person who’s willing to
             do whatever he’s told for no other reason
             than loyalty to an organization is a
             dangerous mind        [There was] strength and
                                            .   .   .


             brutality to murder someone with your own
             hands in this fashion. [T]his is a murder of
             his own hands       It was not a fast death.
                                        .   .   .



             It was a slow death’

            [J]udge Lester thus found [Petitioner]
            more culpable than P.anso because he was
            personally responsible for the death of
            Morante, and the <illinc was particularly
            brutal

(ECE No.    10—7 at 94 and 99—101; ECE No.                          10—10 at 14—15)

       The Appellate Division also found that the “[sentence]

disparity    [between Petitioner and Manso]                          is not significant when

the proper parole ineligibility terms for both defendants are

considered.”      (Id.   at 98.)

       Ground Eiaht Fails On The Merits:                          The Excessive Sentence

Claim fails on the merits for at least the following reasons.

       Eirst,    the Excessive Sentence Claim “is not cognizable

because a challenge to a state court’s discretion at sentencing

is not subject to review in a federal habeas proceeding.                                   See

Pringle,    744 F.2d at 300). According to the Third Circuit,

‘[t]he contention that gross disparity in sentences violates due

process or equal protection lacks merit.’” D’Aniioo v.                                  Balicki,

No.   11—4168,   2012 WL 3925881,                       at *12   (D.N.J.   Sept.   6,   2012)



                                                         54
(“[Petitioner’s]               assertion that his sentence is nduly

disprocortionate to those given to his co—defendants presents

only a       ‘possible error of state law’”) (citing Jones,                   725 E.2d at

43)   .    Petitioner does not contend that his purportedly disparate

sentence constitutes cruel and unusual punishment or that it is

arbitrary or otherwise a due process.                     Petitioner also makes no

contention that his sentence differed from Nanso’s because of

discrimination based on race,                  sex,   or similar grounds that would

implicate the federal Constitution.                     Rather,    Petitioner generally

alleges his sentence is unfair in conoarison to Manse’s.                           See

id.;       ECF No.    1   at    14.    Acoordinoly,   Ground Eight     is not

reviewable         in this          habeas proceeding.    See Jenkins v.      Bartkowski,

No.       10—4972,    2014 WL 260.2:77,        at *21    (D.N.J.   June II,     2Q14)

           Second,    Ground Eight fails the habeas standard of review.

Petitioner cites no United States Supreme Court case law holding

that the mere fact of disparity in co—defendants’                       punishments       ——




as between one who pleads guilty                     (such as Edwin Diaz)       and one

who stands trial               -—   constitutes a due process violation.           The

Appellate Division’s decision was not contrary to or an

unreasonable application of Supreme Court precedent.

          Third,     Petitioner does not cite any examples of similarly—

situated New Jersey defendants whom the Court might compare to

Petitioner and find that Petitioner’s sentence was eXcessively

disparate.         Ne has not even shown that,             at the very least,       he was

                                                55
similarly situated to Manso.                      See United States v.                Armstrong,               517

U.S.    456,     464—65    (1996).         “[A]    ‘[d]isparity of sentence between

co—defendants does not,                   of itself,      show an abuse of

discretion.’” United States v.                     Bonfihio,      611 F. App’x 758,                       760

(3d Cir.        2015)   (internal citations omitted)                   .   Petitioner makes no

showing of discretionary abuse here.

        For these reasons,                the Court denies relief on Ground Eight.

V.      CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C.                  § 2253(c),     unless a circuit justice or

judge issues a certificate of appealability (“COA”)                                   ,    an appeal may

not be taken from a final order in a proceeding under 28 U.S.C.                                                      §

2254.     A     certificate          of    appealability         may       issue          “only          if     the

applicant        has    made     a    substantial         showing          of    the       denial             of     a

constitutional          right.”           28    U.S.C.    §    2253(c) (2).               “A    petitioner

satisfies        this   standard by demonstrating that                          jurists             of    reason

could     disagree        with       the       district       court’s       resolution                   of    his

constitutional          claims       or    that    jurists     could conclude                  the        issues

presented        are    adequate           to     deserve      encouragement                   to        proceed

further.” Miller—El v.                Coc]crell,     537 U.S.     322,          327       (2003).

        Here,     reasonable         jurists       would not      find the            Court’s             habeas

ruling    debatable.        Accordingly,            no    certificate            of       appealability

shall issue.




                                                   56
VI.   CONCLUSION

      For all of the foregoing reasons, the Petition is denied with

prejudice on the merits and no certificate of appealability shall

issue.   An appropriate Order follows.




Dated:
                     ,   2019
                                       Madeline Cox Arleo
                                       United States District Judge




                                  57
